Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered December 11, 2001, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. A review of defendant’s Pennsylvania accusatory instrument establishes that his conviction in that state was for the equivalent of a New York felony (see People v Gonzalez, 61 NY2d 586, 590-591 [1984]). The language in that instrument relating to the value of an automobile identified the prong of the Pennsylvania statute under which defendant had been convicted, and was not surplusage. Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.